DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 12/7/20.  It is noted that application claims benefit to Provisional Application No. 62/948,724 filed 12/16/19.  Claims 1-25 are pending. 


Information Disclosure Statement
Information disclosure statement dated 7/27/21 has been acknowledged and considered.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim 25 teaches an obtaining means, generating means and a communication means which will be interpreted under 35 USC 112(f).  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “device” and “system” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 are drawn to a method for controlling communication with the user based on the state information, which is within the four statutory categories (i.e. process).   Claims 10-18 and 25 are drawn to a system and apparatus for controlling communication with the user based on the state information, which is within the four statutory categories (i.e. machine).    Claims 19-24 are drawn to a computer-readable storage media for controlling communication with the user based on the state information, which is within the four statutory categories (i.e. article of manufacture).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 (and similar independent claims 10, 19 and 25) includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A method comprising: 
obtaining continuous glucose monitoring (CGM) packages provided by a CGM system worn by a user;
 obtaining additional data associated with the user, the additional data obtained from one or more sources different from the CGM system; generating state information for the user by processing the CGM packages and the additional data, in part, using one or more models, the state information including at least a current state of the user with regards to the CGM system; 
and controlling communication with the user based on the state information.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because generating state information by processing received data using one more models are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Nothing  precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could mentally determine the current state of the user by mentally analyzing the received CGM data.  Accordingly, the claim describes at least one abstract idea.
  
Furthermore, dependent claims 2, 3, 8, 9, 11, 12, 17, 18, 20, 21,  further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

In relation to claims 4-6, 13-15, and 22-24 these claims specify generating probabilities; generating a transition probability; determining one or more driving factors;  which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method comprising: 
obtaining continuous glucose monitoring (CGM) packages provided by a CGM system worn by a user;
 obtaining additional data associated with the user, the additional data obtained from one or more sources different from the CGM system; generating state information for the user by processing the CGM packages and the additional data, in part, using one or more models, the state information including at least a current state of the user with regards to the CGM system; 
and controlling communication with the user based on the state information.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea, see MPEP 2106.05(g).  
 Obtaining CGM data and other data amounts to mere data gathering 
amount to mere instructions to apply an exception, see MPEP 2106.05(f).  
the recitations performing the functions by the CGM system and multi-engagement system amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0252] and [0253] of the present Specification.  
the recitation of controlling the communication with the user based on the state information recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)– for example, Fig. 3 and paras. [0252] – [0254] of the specification merely limits the abstract idea the environment of a computer.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, independent claim 1 (and similar independent claims 10, 19 and 25) do not recite additional elements that integrate the judicial exception into a practical application.

Dependent claims 7 and 16: These claims specify generating the one or more models based on historical CGM packages and historical additional data of a user population using one or more machine learning techniques which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).  This amounts to merely using software to tailor information and provide it to the user on a generic computer.  Paragraph [0037] of the Applicant’s Specification recite the machine learning module in a generic manner.  Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer.


Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Specifically, for the obtaining data step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps collect the data in an unconventional way to provide an inventive concept.  
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature: paragraphs [0252] – [0254] of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. obtaining data) and conventional activities previously known to the pertinent industry (i.e. healthcare). 
 Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP § 2106.05(g) and MPEP 2106.05(d)(II),:
Receiving or transmitting data over a network, e.g., using the Internet to gather data,  see Intellectual Ventures v. Symantec – similarly, the current invention obtains CGM data, and communicates generated data to a user over a network, for example the Internet;

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-25 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-9, 10, 14-18, 19, 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Constantin (2019/0252079).  
The applied reference has a common assignee DexCom with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As per claim 1, Constantin teaches the method comprising: 
obtaining continuous glucose monitoring (CGM) packages provided by a CGM system worn by a user; (Fig 1, 23; Para. [0325]  One or more sensors 106 may be associated with the patient to provide information about the patient to the decision support engine 104… the sensor may be a wearable or implantable sensor that is connected to the patient 102, such as a continuous glucose monitor sensor )
obtaining additional data associated with the user, the additional data obtained from one or more sources different from the CGM system; (Fig 1, 23; Para. [0325]   Other types of sensors may also be associated with the patient, such as a heart rate sensor, respiration sensor, other types of analyte sensors, motion sensor (e.g. accelerometer), posture sensor (e.g. 3-axis accelerometer), or acoustic sensor (e.g. to capture ambient sound or sounds inside the body); para. [0326] The sensed information 120 may, for example, include physiologic data such as CGM data from a CGM sensor, activity data (e.g. from an accelerometer), heart rate, or any of the other physiologic described herein. The sensed information may be sensed by the one or more sensors 106, the local device 108, or other sensor device. The sensed information may also non-physiologic data, such as location information (e.g. GPS) or connectivity information (e.g. Wi-Fi).)
generating state information for the user by processing the CGM packages and the additional data, in part, using one or more models (paras. [0322], [0329], [0330]  In some examples, a machine learning method may be used a-priori to identify possible states. In other words, a universe of possible states may be deduced from a set of data, the state information including at least a current state of the user with regards to the CGM system (para. [0324] The system 100 may include a decision support engine 104 that may process information about a patient (e.g., received real-time sensor data) and combine the sensor information with patterns, e.g. temporal, physiological, or behavioral patterns, or combinations thereof, to produce outputs that may be provided as guidance, or processed to develop guidance; para. [0341] In some examples, the timing of guidance may be provided related to a current user activity based upon real-time data and patterns learned from past activity)
and controlling communication with the user based on the state information (para. [0324] The decision support engine 104 may produce a variety of outputs, which may be provided to the patient 102 as guidance via a user interface 108, or may be used to determine guidance (i.e. communication), or may be used to determine the timing of guidance. The guidance may, for example, include diabetes therapy guidance).

As per claim 5, Constantin teaches the method as described in claim 1, wherein the generating the state information further comprises generating a transition probability that the user transitions from the current state to a new state by processing the CGM packages and the additional data using the one or more models (para. [0409], [0461]).

As per claim 6, Constantin teaches the method as described in claim 5, wherein the generating the state information further comprises determining one or more driving factors as likely to drive the transition of the user from the current state to the new state by processing the CGM packages and the additional data using the one or more models (para. [0348]  a guidance recommendation screen may show factors included in determining guidance and may allow a user to adjust assumptions or weighing applied to each factor).

As per claim 7, Constantin teaches the method as described in claim 1, further comprising generating the one or more models based on historical CGM packages and historical additional data of a user population using one or more machine learning techniques (para. [0322] Machine learning may also be used to identify sets of input variables that lead to a consistent insulin sensitivity model that can be applied when in that state).

As per claim 8, Constantin teaches the method as described in claim 1, wherein the CGM packages include glucose measurements and characteristics of the glucose measurements (para. [0326], and the additional data describes characteristics of receipt by a CGM platform of the CGM package data (para. [0369] A sensor system 152 may measure physiologic parameters such as a glucose level, activity, heart rate, respiration, or body temperature or contextual parameters such as ambient temperature, pressure, or location).

As per claim 9, Constantin teaches the method as described in claim 1, wherein the additional data comprises one or more of third party data, physiological data, socioeconomic data, attitudinal data, behavioral data, purchase history data, complaint data, or payment data (paras. [0325] – [0326] i.e. “physiological data”; [0329] i.e. “physiological” and “behavioral” data).

Claims 10, 14-18, 19, 23-25 repeat substantially similar limitations as 1 and 5-9 and the reasons for rejection are incorporated herein.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 11-13, 20-22 are rejected  under 35 U.S.C. 103 as being unpatentable over Constantin (2019/0252079) in view of Kwatra (2020/0085300).  

As per claim 11, Constantin teaches method as described in claim 1, wherein the current stage of a plurality of stages of interaction with the CGM system (para. [0383] One or more physiologic states may be determined by applying inputs to the physiology model.)
	Constantin does not expressly teach wherein the current state of the user identified using the one or more models includes both a current role of the user.  However, this is old and well known in the art as evidenced by Kwatra.  Kwatra para. [0024] teaches an analysis operation may be used to determine whether or not the current (or received) medical data associated with the user is indicative of a health anomaly or health-related risk. The analysis operation includes generating a cognitive profile (e.g., a health profile or health anomaly or health-related risk profile) for the user(s) based on, for example, data sources associated with the user(s).  Therefore it was old and well-known in the health care medical data analysis art to include the current role of user when determining a current state of a user.  It would have been obvious to one of ordinary skill in the art to include in the continuous glucose monitoring system of Constantin the analysis based on a user role taught by Kwatra as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

As per claim 3, Constantin teaches the method as described in claim 2, wherein the current state of the user includes one of an active use stage, an erratic use stage, or a discontinued use stage (para. [0383] Activity level may also be determined, for example based on an activity sensor or other physiologic sensors. The activity level state may, for example, include four states: sleeping, resting, active, exercising).

As per claim 4, Constantin teaches the method as described in claim 2, wherein the generating the state information further comprises generating probabilities that the user is in each of the plurality of stages of interaction with the CGM system, and wherein the current state is identified as the stage with the highest probability (para. [0345] a state model may be used to balance urgency and inconvenience factors. For example, states may include risk levels, or probabilities of transitioning to an undesirable state)

Claims 11-13 and 20-22 repeat substantially similar limitations as claims 2-4 and the reasons for rejection are incorporated herein.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bao (CN 202393731), the closest foreign art of record, teaches a portable non-invasive blood glucose monitor that enables a patient to interact with a detector main machine by use of a touch screen and simultaneously shows a visual blood glucose parameter in fixing mode according to the self built database, and the patient can intuitively learn self blood glucose conditions according to the parameter.
Luo (Yan Luo, The University of Western Ontario.  Machine Learning of Lifestyle Data for Diabetes.   A thesis submitted in partial fulfillment of the requirements for the Doctor of Philosophy degree in Computer Science.  2016) the closest non-patent literature of record teaches an intelligent mobile diabetes management system, called GlucoGuide for T2D patients. GlucoGuide conveniently aggregates varieties of lifestyle data collected via mobile devices, analyzes the data with machine learning models, and outputs recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        12/16/22